CONCURRING OPINION BY
WECHT, J.:
I join the Majority’s disposition of all issues. I write separately to address two matters of concern.
Below, I comment first concerning what costs were taxable against Linda Rohr-baugh (“Appellee”). While I join the Majority in directing the entry of certain costs and fees, I believe that a portion of the award ultimately would stand on stronger footing if authorized expressly by our General Assembly or our Supreme Court.
Further, I elaborate briefly on my basis for joining the Majority’s reversal of the trial court’s erroneous application of 75 Pa.C.S. § 1722, which molded to zero the jury verdict entered in favor of Kathy Smith (“Appellant”). Although I believe the Majority’s analysis to be sufficient in itself to support this aspect of its ruling, I believe an additional consideration worth mentioning further buttresses the Majority’s disposition.
I take up these two issues in turn.

Taxable Costs

I agree with the Majority’s reading of our decision in Zelenak v. Mikula, 911 A.2d 542 (Pa.Super.2006), under which we emphasized that, historically and presently, “record costs,” but not “actual costs,” are recoverable by the prevailing party. Maj. Op. at 898. The heart of the contro*899versy herein is what costs asserted by Appellant, if any, constitute record costs. In Zelenak, we identified these as “the costs of proceeding in court, not those of preparation, consultation, and fees generally.” 911 A.2d at 544 (quoting De Fulvio v. Holst, 239 Pa.Super. 66, 362 A.2d 1098, 1099 (1976)). These are distinct, we held, from “actual costs,” examples of which include “transcript costs and witness fees.” Zelenak, 911 A.2d at 544.
Appellant argues that the trial court erred in “seem[ing] to find that the only allowable litigation costs available to the prevailing party under 42 Pa.C.S. § 1726 are record or statutory costs set forth in 42 P.S. § 21071, which lists the fees that are charged by the prothonotary.” Brief for Appellant at 12. Appellant also refers to 42 Pa.C.S. § 5903 and older case law, which entitle witnesses who appear pursuant to subpoena to certain per diem compensation. Brief for Appellant at 18-20. I read Appellant’s argument to contain two principle assertions of error: 1) The trial court had the obligation to award taxable costs for all effectively mandatory expenses incurred by Appellant in satisfying the trial court’s directions regarding the presentation of evidence, qua record costs; 2) the trial court erroneously declined to award as taxable costs certain lay and expert witness fees Appellant incurred in establishing her case or authenticating evidence.
Appellee argues that, even if the Appellant was the prevailing party as a matter of law,11 she is not entitled to costs other than record costs under In re Farnese, 609 Pa. 543, 17 A.3d 357 (2011), and Zelenak, supra. Brief for Appellee at 6-8. Appel-lee contends that no valid appellate authority justifies the categorization of any of the non-docket costs Appellant seeks to tax as record rather than actual costs. Id. at 8. With regard to costs associated with expert witnesses, Appellee argues that Appellant’s reliance on 42 Pa.C.S. § 5903 is misplaced, because that section merely specifies that subpoenaed expert witnesses are entitled to greater per diem compensation than subpoenaed lay witnesses. Id. at 7-8.
The trial court’s discussion of the entire matter of taxable costs is brief:
[Appellant claims reimbursement] for, inter alia, fees for expert witness reports and testimony, trial notebook preparation, and copies. We do . not view 42 Pa.C.S. § 1726 as authorizing anything more than record or statutory costs associated with a suit. Indeed, that section provides for the. Supreme Court to establish what items are “costs”, which it has done. See also 42 Pa.S.A. § 21071 and 42 Pa.C.S. § 1725.1. We conclude that [Zelenak ] is persuasive, if not binding on this Court, on the issues presented. The only allowable “costs” which are recoverable by a prevailing party are those authorized by court rule or statute.
*900Accordingly, Defendant’s motion to strike the Bill of Costs will be granted. [Appellant] will be granted ten days within which to file an amended bill of costs in conformance with law.
Trial Court Opinion (“T.C.O.”), 12/9/2009, at 7 (citations modified).
The Majority reverses in part. First, and unproblematically in my view, the Majority reverses the trial court’s ruling to the extent it denied Appellant’s undisputed record costs, ie., filing fees and other docket costs, of $251.01. Maj. Op. at 898. Second, relying on Zelenak’s clear injunction against such expenses, the Majority correctly affirms the trial court’s refusal to award costs associated with expert witnesses and individuals who assisted with various technology-related aspects of the trial, which amounted to $8,866.42. Maj. Op. at 898.
It is the third aspect of the Majority’s holding on taxable costs that gives me pause. The Majority awards Appellant an additional $88.92 comprised of expenses associated with the preparation of a joint trial notebook, which the trial court required the parties to provide by pre-trial order. In so holding, the Majority implies that the same may hold true for costs associated with any documentary, eviden-tiary, or other labors that the law or an individual judge requires, rather than that which is produced as a strategic or tactical choice. While, ultimately, I join the Majority’s rationale, I am troubled that the Majority can cite no binding, on-point authority to support this aspect of its analysis.
Inasmuch as the trial court and the parties resort to 42 Pa.C.S. § 1726 to support their respective arguments, I begin by reviewing in full our Supreme Court’s recent discussion of the nature and effect of that provision:
Preliminarily, we must question the trial court’s reliance upon Section 1726(a) of the Judicial Code as setting forth “some standards for the imposition of costs.” Section 1726(a) does not purport to set forth governing substantive standards, but instead is directed at this Court (or an entity within the Unified Judicial System to which we delegate the authority), as the defined “governing authority,” when prescribing “general rules” on the subject of assessing costs. See, e.g., Pa.R.A.P. 2744 & note (rule promulgated pursuant to 42 Pa.C.S. § 1726 permits appellate court to award costs “as may be just” to appellee in frivolous appeal). Laying aside any separation of powers issue that Section 1726 may present, the list of considerations enumerated in Section 1726(a) does not create any substantive right in a prevailing party to recover costs in Pennsylvania.
Generally, Pennsylvania adheres to the “American Rule,” which states that litigants are responsible for their own litigation costs and may not recover them from an adverse party “unless there is express statutory authorization, a clear agreement of the parties, or some other established exception.”
Farnese, 17 A.3d at 370 (some citations omitted, others modified). Put simply, except insofar as we are directed to an express statutory authorization, a clear agreement of the parties, or some other established exception to the “American Rule,” Section 1726 is of limited utility to our analysis. Where it does inform the present issue, however, is by way of the Famese Court’s emphasis on the Court’s own rule-making authority. Id. (“[T]he candidate here sought costs, not under Section 1726 or a rule/order of this court, but under a specific statutory provision....”).
*901On the basis of this binding authority, as well as Zelenak, it is with hesitation that I join the Majority’s determination as to what constitute record costs. As Farnese and numerous cases besides unequivocally establish, we honor the rule that parties bear their own litigation costs absent the application of an “established exception.” While the taxation of record costs is one such exception, see Zelenak, 911 A.2d at 545 (quoting Gold & Co., Inc. v. Northeast Theater Corp., 281 Pa.Super. 69, 421 A.2d 1151, 1154 (1980))(“At law the general rule is that costs follow as a matter of course, and the court has no discretion to award or deny them.”), nothing in the parties’, the trial court’s, or the Majority’s analyses demonstrates a clear and unequivocal basis for us to deem any of the non-docket costs sought by Appellant herein to be taxable as an “established exception.”
In Zelenak, this Court rejected an Erie County local rule that identified certain deposition transcript costs as taxable against the losing party. In that case, we relied heavily on this Court’s prior decision in Stewart v. Owens-Corning Fiberglas, 806 A.2d 34 (Pa.Super.2002). At issue in Stewart was a rule promulgated by the Court of Common Pleas of Philadelphia County purporting to grant its courts discretion to award reasonable costs associated with an opposing party’s unwillingness to settle. See Zelenak, 911 A.2d at 546 (citing Stewart, 806 A.2d at 39). The Zelenak Court reviewed Section 1726, which vests the authority to impose and tax court costs. Id. We noted one such rule permitting the taxation of costs incurred due to a party’s discovery violations. Id. (citing Pa. R.C.P. 4019(d), (h)). We held the Erie County rule invalid because Section 1726, absent Supreme Court delegation of appropriate rule-making authority, did not vest the court of common pleas with the authority to deem such costs taxable.
Ultimately, I join the Majority in acknowledging Appellant’s efforts to recoup costs she bore as a consequence of trial court requirements, and in allowing her to do so. Because the trial court expressly ordered these efforts (i. e., the mandatory preparation of a joint trial notebook), the incurrence of these costs was not a function of Appellant’s discretion. Consequently, they are in the nature of record costs, and thus taxable. Plainly, the recovery of such costs should be authorized by law as a matter of sound public policy. The Majority herein makes just such a policy argument in brief support of its holding. And that, indeed, is the source of my unease. Policy considerations are for the General Assembly and the Supreme Court; like the courts of common pleas, we lack the authority to identify new exceptions to the American rule. Hence, while I join the Majority in allowing re-coupment of costs actually incurred at the express behest of the trial court, I emphasize my concern that we perch precariously here at the outer boundary of our authority as an intermediate appellate court.
Consequently, I join the Majority in reversing the trial court’s ruling striking Appellant’s bill of costs as to those items that clearly are record costs — in this case, solely docketing costs. The Majority identifies these “undisputed” costs as totaling $251.01.12 Maj. Op. at 898.
*902As stated, with a healthy measure of doubt,13 I also join in reversing the trial court’s order with respect to the other costs awarded by the Majority, totaling $88.92. These costs were those associated with the preparation of a joint trial notebook in conformity with the trial court’s pretrial order. Like the Majority, I ultimately cannot ignore the fact that the parties lacked discretion to avoid these expenses. Candor compels me to acknowledge that these items are identifiable as taxable costs neither by Supreme Court rule nor by any statute enacted by the General Assembly. Because the Supreme Court has not delegated rule-making authority to us, it can be hoped prospectively that future litigants will seek definitive authorization from the highest legislative or judicial authorities.
75 Pa.C.S § 1722 (Preclusion of Recovery of Required Benefits)
I turn now to address an additional reason why I believe that the Majority correctly held that the trial court erred in molding the Appellant’s verdict to $0 based upon its reading of 75 Pa.C.S. § 1722 of the Motor Vehicle Financial Responsibility Act (“MVFRL”), a provision designed to preclude double recovery by plaintiffs of certain categories of third-party benefits in automobile accident cases. I agree entirely with the Majority’s analysis. I write separately here to identify an additional consideration that supports our disposition of this issue.
As noted by the Majority, the difficulty arises principally from a degree of confusion, at least in casual reference, regarding whether underinsured motorist (“UIM”) claims are first-party or third-party benefits. Maj. Op. at 895-96. The Majority correctly notes that, although Pennsylvania courts, including this one, previously have suggested that UIM benefits are first-party benefits, see, e.g., Pusl v. Means, 982 A.2d 550 (Pa.Super.2009), they are not enumerated as such under the MVFRL, which we must interpret according to its plain meaning.
Section 1722 precludes double recovery only of the first-party benefits taken up in Subchapter B, which Section 1722 specifically incorporates in identifying benefits that may be used to mold downward a duplicative jury verdict. By contrast, UIM coverage is designated as a “separate available coverage” in subchapter C of the MVFRL. Maj. Op. at 896; see 75 Pa.C.S. §§ 1731-38 (subchapter C). “By placing first-party benefits and UIM coverage in different subchapters,” the Majority explains, “the legislature was clearly designating the two as distinct entities. Therefore, references in Section 1722 to coverages available ‘under this subchap-ter,’ namely B, cannot rationally include coverage found in Subchapter C.” Maj. Op. at 896.
*903I would add to the Majority’s learned analysis that the trial court’s interpretation of Section 1722 would lead to the absurd, and indeed incoherent, result that UIM benefits must be used to offset UIM claims. That is, if UIM claims were, sub silentio, to be read into Section 1722 as precludable benefits, then “in any ... [UIM] proceeding, arising out of the maintenance or use of a motor vehicle, a person who is eligible to receive benefits under [UIM coverage] ... shall be precluded from recovering the amount of benefits paid or payable under this subchapter.” How a UIM recovery might be used to offset or preclude a UIM claim arising from the same occurrence is beyond me. We cannot interpret a statute in such a way that it eats its own tail.

. The Majority does not address Appellee’s argument-that Appellant was not the prevailing party, and hence was entitled to no costs at all. Brief for Appellee at 5-6. This argument is unavailing under cases such as that cited by Appellee herself, which identifies a "prevailing party” as "a party in whose favor a judgment is rendered, regardless of the amount of damages awarded,” extending even to when a party receives only "nominal relief.” Id. (quoting Zavatchen v. RHF Holdings, Inc., 907 A.2d 607 (Pa.Super.2006)). Appellee asserts that "zero dollars were awarded to the Appellant[],” but this is in patent disregard-of the fact that the jury returned a non-nominal verdict in Appellant’s favor, which was only later molded to $0 by the trial court. Plainly, this was effectively in excess of an award of the "nominal damages” that Zavatchen identifies as sufficient to constitute prevalence in litigation.


. Although I agree that these costs are not disputed in principle, Appellee contends in an aside that Appellant waived her claim to even these costs by failing to file the amended bill of costs ordered by the trial court in its order granting Appellee’s motion to strike Appellant’s bill of costs. Brief for Appellee at 8. Although it is imperative that parties make appropriate objections before the trial court to preserve them for appeal, Pa.R.A.P. 302(a), and although it is advisable always to follow the trial court’s direction, I would not find *902waiver in this case. Appellant plainly included the items recited by the Majority as undisputed in her three-page bill of costs, from which patently taxable record costs easily could have been extracted. The trial court struck that bill in its entirety, but, in effect, without prejudice to seek those costs in an amended bill. This strikes me as unnecessary. The issue of those costs was set before the trial court, and, in my view, therefore preserved.


. "The spirit of liberty is the spirit which is not too sure that it is right....” Learned Hand, 'The "Spirit of Liberty” Speech' (delivered in 1944 on I AM an American Day), Bruun and Crosby, eds., Our Nation’s Archives: The History of the United States in Documents (Black Dog & Levanthal 1999).